Spoffobd, J.,
concurring. I concur in the judgment without expressing an opinion as to the liability of the steamer Belle Gates, or of any person for her, other than the defendant Branner.
For, if he was not himself an owner, he undertook the business of the owners in effecting a compromise of the suit, in which the boat was sequestered. He cannot question his own authority. And even if he had none, he is personally bound for all the. consequences of his assumption. C. C. 2979.
He procured the dismissal of a pending law suit, and the release of the boat which he commanded both before and afterwards, by leading the plaintiffs into a compromise. This transaction, in which he figures as a principal, he now seeks to repudiate on the ground of error. There is no evidence that when he made the compromise, he was ignorant of any of the material facts; indeed, there is reason to suppose he knew the facts of the case as well then, as now. And a contract of this kind cannot be assailed by a party to it, on account of any error in law. C. C. 1840, No. 2, 3038, 3045.